Filed 3/3/22 P. v. McDaniels CA2/4
Opinion following transfer from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR

 THE PEOPLE,                                                                            B305707

             Plaintiff and Respondent,                                                  (Los Angeles County
                                                                                        Super. Ct. No. GA073596)
             v.

 RASHON TREMAIN McDANIELS,

             Defendant and Appellant.

     APPEAL from an order of the Superior Court of
Los Angeles County, Dorothy L. Shubin, Judge. Affirmed.
     Rashon Tremain McDaniels, in pro. per.; Jennifer
Peabody, under appointment by the Court of Appeal, for
Defendant and Appellant.
     Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Amanda V. Lopez and Paul S.
Thies, Deputy Attorneys General, for Plaintiff and
Respondent.


           _____________________________________



                        INTRODUCTION
      In a prior opinion regarding this appeal from the denial
of a petition for relief under Penal Code section 1170.95, we
concluded appellant Rashon Tremain McDaniels was
ineligible for relief as a matter of law, and therefore
affirmed.1 Our Supreme Court granted review and
transferred the matter back to this court, with directions
that we vacate our prior decision and reconsider the cause in
light of Senate Bill No. 775 (Reg. Sess. 2021-2022) (SB 775).
After reconsidering the cause, we conclude that appellant
remains ineligible for relief as a matter of law. We therefore
affirm.

                        BACKGROUND
      In 2010, a jury found appellant and a co-defendant
guilty of premeditated attempted murder and shooting at an
inhabited dwelling. The trial court had instructed the jury
that to be guilty of attempted murder, the defendant must




1    Undesignated statutory references are to the Penal Code.



                              2
have acted with the intent to kill.2 The jury was instructed
on a theory of direct aiding and abetting, which included the
requirement that the defendant knew of the perpetrator’s
unlawful purpose and intended to aid the perpetrator’s
commission of that crime. The jury received no instruction
under the natural and probable consequences doctrine.3 On
direct appeal, we remanded the matter to correct appellant’s
sentence, but affirmed his convictions.4 (People v. Alford

2     We have granted the Attorney General’s request for judicial
notice of the jury instructions and verdict forms used at
appellant’s trial.
3      “Under the natural and probable consequences doctrine,
‘[a]n aider and abettor is guilty not only of the intended, or
target, crime but also of any other crime a principal in the target
crime actually commits (the nontarget crime) that is a natural
and probable consequence of the target crime.’” (People v.
Vega-Robles (2017) 9 Cal.App.5th 382, 433-434, disapproved of on
another ground by People v. Valencia (2021) 11 Cal.5th 818, 839.)
4      We concluded the trial court had erred in instructing the
jury that those who aid and abet a crime and those who directly
perpetrate the crime were “‘equally guilty’” of the commission of
that crime, but found the error harmless beyond a reasonable
doubt. We observed, “‘[T]he jury was specifically instructed that
in order to find an individual defendant guilty, it had to find that
that person knew of the perpetrator’s intent to murder prior to
aiding and abetting by words or conduct.’” We explained, “‘[I]n
order to find [appellant] guilty on an aiding and abetting theory,
the jury . . . had to find [1] that the shooter . . . committed
attempted murder, [2] that [appellant] knew that he intended to
commit murder, and [3] that before or during the commission of
the crime, [appellant] . . . intended to, and by word or conduct
did, aid and abet the [shooter]’s commission of the shooting . . . .’”



                                  3
(Jan. 16, 2013, B229548) 2013 Cal.App.Unpub. LEXIS 358,
at *4-*5.)
       In 2019, appellant filed a “Petition for Writ of Habeas
Corpus,” alleging that he was entitled to resentencing on the
attempted murder conviction under Senate Bill No. 1437
(2017-2018 Reg. Sess.) (SB 1437) because he was convicted of
attempted murder under the natural and probable
consequences theory. Treating appellant’s petition as one for
relief under section 1170.95, the superior court appointed
counsel for appellant and set a briefing schedule. In
opposing appellant’s petition, the prosecution argued, inter
alia, that section 1170.95 was inapplicable to convictions for
attempted murder. Following a hearing, the superior court
denied appellant’s petition, concluding that section 1170.95
did not apply to convictions for attempted murder, and thus
that appellant was ineligible for relief.
       After appellant timely appealed, his appointed counsel
filed a brief raising no issues. Appellant filed a
supplemental brief, which we construed as arguing that he
was eligible for relief under section 1170.95. We
independently reviewed the record and found no arguable
issue, concluding that by its terms, section 1170.95 afforded
no relief to defendants convicted of attempted murder.
(People v. McDaniels (Apr. 21, 2021, No. B305707) 2021
Cal.App.Unpub. LEXIS 2575, at *4 (McDaniels I).)5 Our


5     Relying on the opinion in Alford, we additionally noted that
the jury instructions did not permit a conviction under the
(Fn. continued on the next page.)




                                    4
Supreme Court subsequently granted appellant’s petition for
review, and transferred the matter back to this court, with
directions that we vacate our prior opinion and reconsider
the cause in light of the recently enacted SB 775.

                         DISCUSSION
      “Effective January 1, 2019, the Legislature passed
Senate Bill 1437 ‘to amend the felony murder rule and the
natural and probable consequences doctrine, as it relates to
murder, to ensure that murder liability is not imposed on a
person who is not the actual killer, did not act with the
intent to kill, or was not a major participant in the
underlying felony who acted with reckless indifference to
human life.’ [Citation.] “In addition to substantively
amending sections 188 and 189 of the Penal Code, Senate
Bill 1437 added section 1170.95, which provides a procedure
for convicted murderers who could not be convicted under
the law as amended to retroactively seek relief.” (People v.
Lewis (2021) 11 Cal.5th 952, 959.) SB 775, which became
effective January 1, 2022, expanded section 1170.95’s scope
and amended its procedures. Among other things, the new
legislation allows defendants to challenge convictions for
attempted murder obtained under theories that SB 1437
rendered invalid. (§ 1170.95, subd. (a), as amended by Stats.
2021, ch. 551, § 2.)


natural and probable consequences doctrine. (McDaniels I,
supra, 2021 Cal.App.Unpub. LEXIS 2575, at *4-*5.)



                               5
       The Attorney General has filed a supplemental brief,
arguing, inter alia, that appellant remains ineligible for
relief as a matter of law because his jury was never
instructed on the natural and probable consequences
doctrine. Appellant has not filed another supplemental
brief. We agree with the Attorney General that appellant
remains ineligible for relief.
       Appellant’s jury was not instructed under any theory
rendered invalid by SB 1437.6 Instead, the jury was
instructed that in order to convict appellant of attempted
murder, it was required to find that appellant had acted
with intent to kill, either as the perpetrator or as a direct
aider and abettor. SB 1437 did not limit murder liability
(and by extension, liability for attempted murder) for direct
aiders and abettors acting with intent to kill. (See § 189,
subd. (e)(3) [aider and abettor in murder, acting with intent
to kill, is liable for murder].) Because appellant could be
convicted of attempted murder notwithstanding SB 1437’s
changes to the law, he is ineligible for relief under section
1170.95 as a matter of law. (See § 1170.95, subd. (a)(3)
[petitioner eligible for relief only if he or she “could not
presently be convicted of murder or attempted murder
because of [SB 1437’s] changes to Section 188 or 189”].)


6     Contrary to appellant’s assertion in his original
supplemental brief, the instructions addressed the concept of
natural and probable consequences only in directing the jury how
to determine if an act caused great bodily injury for purposes of a
firearm-enhancement allegation.



                                 6
Accordingly, the superior court did not err in denying
appellant’s petition.


                        DISPOSITION
     Our prior decision in McDaniels I is vacated. The
superior court’s order is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL
     REPORTS




                                    MANELLA, P. J.



We concur:



WILLHITE, J.



CURREY, J.




                              7